           Case 2:18-cv-00393-APG-CWH Document 31 Filed 02/20/19 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     MARK E. WOOLF
 4   Assistant United States Attorney
     501 Las Vegas Boulevard S., Suite 1100
 5   Las Vegas, Nevada 89101
     702-388-6336
 6   mark.woolf@usdoj.gov

 7   Attorneys for the United States

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9

10    Judy Beaumont,                                    Case No. 2:18-cv-00393-APG-CWH

11                   Plaintiff,
                                                        Stipulation for Early Settlement
12          v.                                          Conference

13    US Department of Homeland Security,
      et al.,
14
                     Defendants.
15

16          The parties, through their counsel of record, hereby stipulate to an early settlement

17   conference.

18          The parties previously obtained a 60-day stay to engage in settlement discussions,

19   which expired on February 11, 2019. Unfortunately, the parties were unable to resolve the

20   matter during the stay because Government counsel was unable to work on the case due to

21   a 35-day lapse in appropriations to the Department of Justice. See ECF No. 30. Since

22   funding was restored, the parties have conferred and continue to believe that their time and

23   resources are best expended in continuing settlement discussions that could not occur

24   during the lapse in appropriations. Between the time of filing this stipulation and the

25   anticipated early settlement conference, the parties request that the stay remain in place so

26   that the parties can continue efforts to resolve this matter or to refine issues that may need

27   to be addressed during a settlement conference. To facilitate scheduling of a settlement

28


                                                    1
           Case 2:18-cv-00393-APG-CWH Document 31 Filed 02/20/19 Page 2 of 2



 1   conference, the parties request a telephonic status conference to identify dates that will

 2   work for both the Court and the parties to hold a settlement conference.

 3           WHEREFORE, the parties respectfully request that this stipulation be granted and

 4   the Court schedule an early settlement conference on a date identified during a Telephonic

 5   Status Conference scheduled at the Court’s convenience.

 6           Respectfully submitted this 20th day of February 2019.

 7

 8    THE COTTLE FIRM                                NICHOLAS A. TRUTANICH
                                                     United States Attorney
 9
      /s/ Matthew G. Holland
10    MATTHEW G. HOLLAND, ESQ                        /s/ Mark E. Woolf
      8635 S. Eastern Avenue                         MARK E. WOOLF
11    Las Vegas, NV 89123                            Assistant United States Attorney

12    Attorney for Plaintiff                         Attorneys for the United States
13

14                                                   CHRISTOPHER M. YOUNG, PC

15                                                   /s/ Christopher M. Young
                                                     CHRISTOPHER M. YOUNG, ESQ.
16                                                   2460 Professional Court, #200
17                                                   Las Vegas, NV 89128

18                                                   Attorney for Clark County

19
20   IT IS ORDERED that the parties' stipulation (ECF No. 31) is GRANTED to the
21   extent that it requests a settlement conference. The court is available on the
     following dates: April 24, 2019; May 10, 2019; May 14, 2019; May 17, 2019; May
22   22, 2019; June 12, 2019; and June 14, 2019. The parties must meet and confer
     regarding which of these dates are mutuallyIT  IS SO ORDERED:
                                                  convenient  and file a stipulation for a
23   settlement conference listing those dates. The stipulation is DENIED in all other
24   respects.

25
                                                     UNITED STATES DISTRICT JUDGE
26                                                   UNITED STATES MAGISTRATE JUDGE
27
                                                                   February 26, 2019
28                                                   DATED:


                                                    2
